Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered February 10, 2011, convicting him of criminal contempt in the first degree, criminal mischief in the third degree (two counts), criminal possession of a weapon in the fourth degree, and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court did not err in precluding the testimony of the defendant’s witness, as such testimony would have been irrelevant to the material issues at trial (see People v Arroyo, 77 NY2d 947, 948 [1991]). In any event, any alleged error in this regard would have been harmless beyond a reasonable doubt (see People v Crimmins, 36 NY2d 230, 237 [1975]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are without merit. Mastro, J.E, Austin, Roman and Cohen, JJ., concur.